Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Uehara et al., U.S. Patent Application Publication No. 2007/0037997.
	Noro is germane for the reasons first articulated in the December 18, 2020 Office communication.  The Examiner acknowledges not only that the reference fails to teach an alkoxysilyl-providing precursor derived from the hydrosilylation of vinyltrimethoxysilane  with tetramethyldisiloxane where the ratio of beta- to alpha- addition is 90:10, but that the emphasis is not even necessarily on this silylating compound per se.  Indeed, other examples disclose the introduction of alkoxysilyl groups using trimethoxysilane or methyldimethoxysilane.  Yet other approaches do not even 
	Applicant comments that Noro doesn’t motivate a practitioner of their invention to use a regioisomeric mixture of the beta- and alpha addition products obtained from vinyltrimethoxysilane  and tetramethyldisiloxane where their ratio is yet higher than 84:16, and in any case not at least 90:10.  Uehara, on the other hand, teaches a regioselective synthetic approach for making 1-(trimethoxysilyl)ethyl-1,1,3,3-tetramethyldisiloxane.  Paragraph [0007] explains that the alpha-addition product is hindered by a lower hydrolysis rate than the beta addition product, which the skilled artisan would appreciate means that the former, or polymer products derived from the same, would cure more slowly since hydrolysis is the known first step in a condensation-curing process typical of alkoxysilyl group-functionalized polymers.  (Anticipating that Applicant may argue that Noro and Uehara together fail to enable the formation of a product mixture from these where the ratio of beta-addition product to alpha-addition is at least 90:10 insofar as the highest ratios mentioned in exemplifications of Uehara’s method is 85:15, the Examiner submits that synthetic chemists are familiar with all manner of different isolation techniques available for the separation of similar compounds in product mixtures such as, for example, distillation,  HPLC, etc.  Even if the combined teachings don’t disclose reaction conditions from which a 90:10 ratio of the aforementioned products may be obtained directly without the need for further workup, the skilled artisan is capable of identifying a purification approach that further enhances the purity of the desired beta-addition product and Uehara describes why one of ordinary skill would be motivated to do so.)

	Applicant notes that a plot of the slope of the ratio of the α/β product ratio against cure time is steepest in the region between the data point α/β = 84:16 and α/β = 90:10.  While the Examiner lowest total cure time to be realized and, therefore, is motivated to use a mixture that has the highest ratio of these possible.  The slope, which shows how much the curing rate changes, not to be confused with total curing time, actually appears to fall after 90:10 suggesting that a minimum of 90:10 is not critical.  In figure 2, Applicant for some reason chooses not to include the data point for α/β = 69:31 hence there is no way of discerning whether or not a similar rate change to that exhibited between 84:16 and 90:10 is witnessed between 69:31 and 84:16.  The Examiner also should point out that, when one factors in the error bars, the error being highest in the measurement at 84:16, choosing different points along the error bars could lead to a plot that is nearly, if not completely, linear.
	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Uehara et al., U.S. Patent Application Publication No. 2007/0037997 as applied to claims 1-5, 7-10, and 12-20  above, and further in view of Schilling Jr. et al., U.S. Patent # 4,242,466.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., U.S. Patent Application Publication No. 2009/0182091 in view of Uehara et al., U.S. Patent Application Publication No. 2007/0037997 as applied to claims 1-5, 7-10, and 12-20  above, and further in view of Peeters et al., WO 2016/49 14376 and/or Miyafuji et al., WO 2014/038656. 

Although Applicant has not amended the claims with their request for continued examination, a new reference is introduced herein that helps substantiate the Examiner’s conclusion that the claims remain unpatentable.  Therefore, this Office action will not be made final.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 14, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765